Terral, J.,
delivered the opinion of the court.
We are requested to pass upon the questions raised in this controversy without regard to the validity of the proceedings. The question made is one of legislative power. We are asked to annul a solemn act of the legislative branch of the government; and yet there is no hint of its impropriety except that arising from .the assertion that the methods of getting candidates for public office cannot be restricted, and, especially, that nomination by conventions cannot be interfered with. The insistence is that the legislature cannot restrict the modes of nomination .to political offices. Yet this act was passed by both branches of the legislature, and received the approval of the governor. The first hint of its unconstitutionality comes from the Democratic executive committee of Issaquena county, calling for a convention to nominate a candidate of the party for justice of the peace for the fifth district of said county. Under well-settled rules of law, we are not authorized to declare an act of the legislature void unless it be plainly and unmistakably so. This we cannot here affirm. The political franchises of the citizen are given and secured by the constitution of the state, and cannot exist except as therein provided. These rights, though sovereign and fundamental, can have force and operation only through the forms established by law for their expression. The legislature devises the means for this end. In this respect its authority is supreme. It is restrained only by constitutional inhibitions. But there is no constitutional inhibition on this subject. On the contrary, sec. 247 declares that: “The legislature shall enact laws to secure fairness in party primary elections, conventions, or other methods of naming party candidates.” By ch. 66, laws 1902, the legislature, attempting to carry out sec. 247 of the constitution, has provided for party nominations for office, to be made only by primary election. In choosing, a particular plan — the primary election plan — it has, in effect, excluded the adoption of all other methods, in conformity with the maxim, “Expressio *630unius exclusio est alteriusUndoubtedly, it might have adopted the convention plan, or it might have left open either mode to the choice of the political parties of the state. That the adoption of the primary election plan of nominating candidates by the political parties is within the legislative power and' discretion, we have no doubt. It is a proceeding in the line of power heretofore adjudged to belong to the legislative authority. To prescribe a ticket of a certain character is, in a degree and as far as it goes, as restrictive of the voting franchise as is.the one here made, that all party nominations shall be made by primary elections. An elector’s right to vote is restricted by registration, and other requirements found in the statute on that subj ect; his right to be elected to office, or rather his pursuit of it, is likewise restricted to the methods provided by law. Prior to the act of 1902 an elector, though eligible to office, could not get his name upon the official ballot except upon certain specified conditions. The act here' questioned merely limits the method of getting the name of a candidate upon the official ballot as a party nominee by the result of a primary election. If the legislature may • put unon a party candidate for office any restriction whatever, which it has all along heretofore done, why may it not restrict him to the choice of a primary election? If the plan of nomination opened to him be just, honorable, and fair, can he complain that another plan of selection, though it be likewise fair and just, is not open to his choice ? Does his eligibility to hold office secure to him a vested right in the choice of the means of his selection ? Or may the legislature safeguard his right by reasonable regulations for the common good? Since the opinion of Chief Justice ITolt in the great case of Ashby v. White, 2 Ld. Raym., 938, the right of suffrage (a political, not a natural, right) has been held to rest upon a basis as secure as rights of life, liberty, and property. And while every right, whether conferred by nature dr by law, should have, for its security and enforcement, some adequate remedy, has long been settled, yet the legislature *631may restrict a litigant to a single proceeding where one full and adequate to his use and enjoyment is left open to his pursuit. In such case, he may not complain that he has only one remedy. And, if the highest property rights may be restricted to only one remedy, why may not political rights be regulated by such legislative restrictions as the public welfare demands ? We think they may. Conventions, if necessary for the declaration of party principles, may be called and held, but they cannot be used, under our present law, for the making of party nominations for office. The question here presented is, how may a party nominee get his name on the official ballot? It must be remembered that any qualified elector may have his name placed upon the official ballot, as a candidate for office, provided a request for that purpose be signed by fifteen qualified electors for any beat or municipal office in a town or village of less than three hundred inhabitants, or fifty qualified electors for any other office, if made fifteen or more days before the election. Notice is not taken by the commissioner of the proceedings of a convention; the choice of a convention as such is ignored; but the name of any elector may be placed upon the official ballot upon the petition of fifteen or fifty signers, according to the nature of the office: Electors have an easy method of getting on the ticket; they can demand nothing more. It is party nominees, only, that must have their right to a place on the official ballot determined by a primary election. We are not at liberty to call in question the wisdom of the act, and we are not advised that, in the respect to the provisions of the law' before us, it goes beyond the legislative discretion. If the primary election contravenes any provision of the constitution, it must stand annulled; but in the matter before us, we find no error in the judgment of the circuit court.

Affirmed.